Order entered November 22, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00201-CV

      RICHARD RALEY, RALEY HOLDINGS, LLC, AND MATTHEW W. BOBO,
                              Appellants

                                               V.

   DANIEL K. HAGOOD, P.C. AND FITZPATRICK HAGOOD SMITH & UHL, LLP,
                                Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-00390-B

                                           ORDER
       Before the Court is appellants’ November 18, 2019 unopposed motion for a fourteen-day

extension of time to file their opening brief. We GRANT the motion and ORDER appellants’

opening brief be filed no later than December 6, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE